Motion to confirm report of Official Referee. The motion is granted as to respondents Silleck, Morrissey, and Keating, and as to said respondents report confirmed and petition dismissed, without costs. The motion is granted as to respondent Rush, report as to said respondent confirmed, and respondent removed from his office of Assessor of the Town of Putnam Valley for the term ending December 31, 1959. The motion is granted as to respondent Sehmittman confirming the report of the Official Referee to the extent of removing said respondent from his office for his current term ending December 31, 1957, and said respondent removed from his office of Superintendent of Highways of the Town of Putnam Valley for his current term ending December 31, 1957. Wenzel, Acting P. J., Murphy and Ughetta, JJ., concur; Beldoek J., concurs with the determination as to respondents Silleck, Morrissey, Keating and Rush and concurs with determination as to respondent Sehmittman, with the following memorandum: The petition seeks removal of respondent Sehmittman from the office now held by him. I deem that this determination is without prejudice to an application to remove him from office for the new term commencing January 1, 1958, after he has taken office. Kleinfeld, J., not voting.